IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-50574
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ARMANDO MELENDEZ,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. EP-92-CR-133-1
                       --------------------
                           June 14, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Armando Melendez appeals the district court’s denial of his

18 U.S.C. § 3582(c)(2) motion to reduce sentence.    Melendez’s

appellate argument does not focus on whether the district court

abused its discretion in declining to modify his sentence based

on the pertinent amendment to the Sentencing Guidelines.

     Rather, Melendez argues that the district court erred in not

modifying his sentence based on his status as a deportable alien,

his rehabilitative efforts, and his medical condition.    These

factors are not, in and of themselves, a proper basis for a

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-50574
                                -2-

§ 3582 motion.   Accord, United States v. Shaw, 30 F.3d 26, 29

(5th Cir. 1994) (noting that § 3582 “applies only to retroactive

guideline amendments”).   Melendez thus has not shown that the

district court abused its discretion in denying his motion.   The

judgment of the district court is AFFIRMED.